Third District Court of Appeal
                               State of Florida

                          Opinion filed August 6, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D13-1396 & 3D13-1274
                         Lower Tribunal No. 10-45095
                              ________________


                       Bay Point Schools, Inc., etc.,
                                    Appellant,

                                        vs.

                    Bay Point School Properties, Inc.,
                                    Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Marcia B.
Caballero and Antonio Arzola, Judges.

      Rasco Klock Perez & Nieto, and Joseph P. Klock, Jr. and Roberto E. Moran,
for appellant.

      White & Case LLP, and Raoul G. Cantero, David P. Draigh, and Jesse L.
Green; Law Offices of Thomas Manick, P.A., and Thomas E. Manick, for
appellee.


Before SUAREZ, SALTER, and LOGUE, JJ.

      PER CURIAM.
      Affirmed. See Coral Reef Drive Land Dev., LLC v. Duke Realty Ltd.

P’ship, 45 So. 3d 897, 902 (Fla. 3d DCA 2010).




                                       2